     Case 3:16-cv-00815-JRW-CHL Document 104 Filed 06/08/20 Page 1 of 2 PageID #: 579


                                             uS DIST~FILED
                                                      ,,. . ,.. ,,, · J5 I·
                                                                   1


                                             WE STr'RN"'o' 1s
                                                            "tR~~f OF      CLER K
                                                                              11: y

                                               20 JUH-8 PH I: 17
          Kl :_C}ec~ffi
                ...
                        c ~-                                                           f..ll/41-o~
           th,"s_ iS ?J_5;1.1°A-E.£f, A\/f'~ J..grrb1f Scc7T, an,.J T,,,,
            K~'nr, a Uf_J~~ o.£ my c:>J; I C4s~ ])tdtf-
          <?I.-~ l d. 6:-V,( r.c,te_ AM! 3:L6.-C\/ .. 1rL £~ a~LJ
          -f'knkf f~.,,. fl,# -.1'-J-_L!&_u 1cJn(cin S                •
                                   I     I


                                                              5:../
                                                              -
                                                                    {\(; tP (, I
                                                                                l
                                                                        Avrv.                   nt _
                                                                                                   <:;;[C__   I
                                                                                       J r_
                                                                                       .,,_,.   ~    .-

                                                                                ;;-:-1urY1 J,- f f
                                                                                T




                                                                                                              I




-0
Case 3:16-cv-00815-JRW-CHL Document 104 Filed 06/08/20 Page 2 of 2 PageID #: 580



                                                                                .......-
                                                                        4-~~POs¼-.
                                      IN476
                                                                    -§~~               ,.__


                                                        II
                                      05 JUN .?.()                    ,~
                                                                    ~        - P I T N E Y BOWES
                                      PM 2 l.
                                                                    02 1 P      $ 000.50°
                                                                    0000935041     JUN 05 2020
                                                                    MAILED FROM ZIP CODE 42038




                     ~++i<-~ c-t fhe,        lkr~           •   <




                ua;+~d s+a.te.s 1J\S-rt'~<:.-\-       c~~
                ID~ &en~       S f\   yde,    Ll-$.   Ccu..+~
                  "cl W· ~r~ w~~
                  h au;sv, \ \-€:_ , 14 y tfodthl

                 4Ci2Ct2 - 22499S
